Case: 20-40471     Document: 00515724831         Page: 1     Date Filed: 01/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                          FILED
                                                                January 28, 2021
                                  No. 20-40471                    Lyle W. Cayce
                               Conference Calendar                     Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Guadalupe Pacheco-Ortuna,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:19-CR-172-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Guadalupe
   Pacheco-Ortuna has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Pacheco-Ortuna has filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40471      Document: 00515724831          Page: 2      Date Filed: 01/28/2021




                                    No. 20-40471


   The record is not sufficiently developed to allow us to make a fair evaluation
   of Pacheco-Ortuna’s claims of ineffective assistance of counsel; we therefore
   decline to consider the claims without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Pacheco-Ortuna’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2